J-A30015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

CARLOS CAEZ

                            Appellant                   No. 304 EDA 2014


            Appeal from the Judgment of Sentence January 23, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010889-2010


BEFORE: MUNDY, J., JENKINS, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                          FILED NOVEMBER 23, 2015

        Appellant, Carlos Caez, appeals from the January 23, 2014 judgment

of sentence of 15 to 30 months of incarceration, imposed after the trial court

convicted Appellant of theft and receiving stolen property.1         After careful

review, we affirm.

        The trial court recounted the facts presented at trial as follows.

                    On June 5, 2010, Ms. Dawn Stenslend-Mendte
              was living at 151 East Bells Mills Road in
              Philadelphia.   After leaving a charity event, Ms.
              Stenslend-Mendte, her husband, and their two boys
              arrived at their home at approximately 10:00 p.m.
              Ms. Stenslend-Mendte had travelled home in her
              husband’s leased Honda Odyssey minivan, and
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 3921(a) and 3925(a), respectively.
J-A30015-15


          parked it in the three car garage. Ms. Stenslend-
          Mendte testified she usually leaves the car unlocked,
          because it is inside a locked garage. Ms. Stenslend-
          Mendte and her husband went to bed around
          midnight and slept until 9 a.m., June 6, 2010. When
          Ms. Stenslend-Mendte woke up, she realized she had
          left her cellphone and purse in the minivan. Ms.
          Stenslend-Mendte entered the garage and observed
          the place had been ransacked, the large garage door
          was wide open, and the minivan was gone. The
          other vehicle in the garage, a Cadillac station wagon,
          had been ransacked but nothing was missing from it.
          Ms. Stenslend-Mendte testified several things were in
          the minivan when it was taken out of the garage,
          including: her iPhone, her purse, some sporting
          equipment for her kids, a George Foreman grill, and
          gym shoes for the kids.        Ms. Stenslend-Mendte
          immediately called the police and filled out a report.

                 After the police left her property, Ms.
          Stenslend-Mendte realized there was a GPS on her
          cell phone she could use to track the phone’s
          location. Ms. Stenslend-Mendte and her husband
          tracked the phone to the Hunting Park section of
          Philadelphia.     Ms. Stenslend-Mendte and her
          husband drove approximately forty-five (45) minutes
          away to the Hunting Park location indicated on the
          GPS. Ms. Stenslend-Mendte observed the missing
          vehicle and immediately called the police again. The
          police arrived approximately twenty (20) to thirty
          (30) minutes later. Ms. Stenslend-Mendte and her
          husband waited for the police to arrive, making sure
          not to touch the vehicle, as to protect the crime
          scene per police orders. The minivan was located on
          a residential block, filled primarily with row-homes.
          Some items from the minivan were recovered, but
          not the iPhone or the children’s sneakers.        The
          vehicle was damaged internally and externally
          including: scrapes on the outside, scrapes on the
          inside dashboard, rips in the carpet, stains, and
          damage to a tire. Ms. Stenslend-Mendte testified the
          vehicle looked generally banged up and bumped and
          sustained approximately $5,000 worth of damage.



                                  -2-
J-A30015-15


          She testified the vehicle did not have any of the
          damage when she had seen it the night prior.

                There was no damage to the ignition of the
          minivan. Ms. Stenslend-Mendte testified she didn’t
          remember where she put her keys the night of June
          5, 2010. She testified she typically keeps her keys
          in her purse while out and then places them on a
          hook inside her house upon entering. Ms. Stenslend-
          Mendte looked for the keys after she discovered the
          vehicle was missing but was unable to find them,
          and they were never recovered.

                Ms. Stenslend-Mendte testified she did not
          know [Appellant], and she didn’t believe her husband
          or children knew [Appellant]. Ms. Stenslend-Mendte
          didn’t give [Appellant] permission to enter her house
          or enter her Honda Odyssey.

                There was a stipulation by and between
          counsel that Officer Gomes would testify he
          responded to the original police call for the burglary
          and took information from Ms. Stenslend-Mendte and
          her husband about the theft of the minivan. Officer
          Gomes put out flash information describing the
          missing van and held the entire garage as a crime
          scene.

                 There was a stipulation by and between
          counsel that Officer Nace would testify he responded
          to the second call from Ms. Stenslend-Mendte and
          went to 3861 North Eighth Street, Philadelphia,
          where he observed the stolen vehicle. There was a
          stipulation by and between counsel that Detective
          Brian Sanders would testify he was assigned to the
          burglary of 151 Bells Mills Road and subsequent theft
          of the Honda Odyssey minivan. Detective Sanders
          would testify he dusted for fingerprints inside the
          garage, outside the garage, and inside the Cadillac,
          without success. Detective Sanders would further
          testify he attempted to lift eight latent prints from
          inside the 2007 Honda Odyssey and successfully
          matched two prints to [Appellant]. Search warrants
          were then issued for the last known address of
          [Appellant], which was 4022 North Eighth Street.


                                  -3-
J-A30015-15


              The prints were lifted from the inside passenger door
              handle and the navigation screen of the vehicle’s
              GPS. Nothing was recovered [from] the burglary at
              [Appellant’s] house.

Trial Court Opinion, 1/28/15, at 2-4 (citations to notes of testimony

omitted).

       Appellant was arrested and charged with the aforementioned crimes.

A one-day bench trial convened on December 11, 2013, after which the trial

court rendered its verdicts and sentenced Appellant to fifteen to thirty

months of incarceration on each count to run concurrently, followed by two

years of reporting probation.         Appellant filed a post-sentence motion and

motion to reconsider sentence on December 19, 2013, and after a hearing

on January 23, 2014, the trial court amended Appellant’s sentence such that

the theft conviction merged with the receiving stolen property conviction for

purposes of sentencing, although Appellant’s sentence of fifteen to thirty

months of incarceration remained unchanged. Appellant filed this appeal the

next day.2

       On appeal, Appellant presents a single issue for our review as follows.

                    Was not the evidence insufficient as a matter
              of law to support convictions for theft and receiving
              stolen property where the only evidence implicating
              [A]ppellant in the theft was that his fingerprints were
              found on the interior, passenger side of a vehicle
              that had no visible indicators of having been stolen?
____________________________________________


2
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -4-
J-A30015-15


Appellant’s Brief at 3.

      Appellant challenges the sufficiency of the evidence to sustain his

convictions. We are bound by the following standard and scope of review.

“A claim impugning the sufficiency of the evidence presents us with a

question of law.”   Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa.

Super. 2014) (citation omitted), appeal denied, 95 A.3d 275 (Pa. 2014).

            The standard we apply in reviewing the sufficiency of
            the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable
            the fact-finder to find every element of the crime
            beyond a reasonable doubt. In applying the above
            test, we may not weigh the evidence and substitute
            our judgment for the fact-finder. In addition, we
            note that the facts and circumstances established by
            the Commonwealth need not preclude every
            possibility of innocence. Any doubts regarding a
            defendant’s guilt may be resolved by the fact-finder
            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact may be
            drawn from the combined circumstances.            The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable
            doubt by means of wholly circumstantial evidence.
            Moreover, in applying the above test, the entire
            record must be evaluated and all evidence actually
            received must be considered. Finally, the [finder] of
            fact while passing upon the credibility of witnesses
            and the weight of the evidence produced, is free to
            believe all, part or none of the evidence.

Commonwealth v. Fabian, 60 A.3d 146, 150-151 (Pa. Super. 2013)

(citation omitted), appeal denied, 69 A.3d 600 (Pa. 2013). “This standard of

deference is not altered in cases involving a bench trial, because the

province of a trial judge sitting without a jury is to do what a jury is required

                                      -5-
J-A30015-15


to do.” Commonwealth v. Lee, 956 A.2d 1024, 1027 (Pa. Super. 2008)

(internal quotation marks and citation omitted), appeal denied, 964 A.2d

894 (Pa. 2009).

           However, the inferences must flow from facts and
           circumstances proven in the record, and must be of
           such volume and quality as to overcome the
           presumption of innocence and satisfy the [finder of
           fact] of an accused’s guilt beyond a reasonable
           doubt. The trier of fact cannot base a conviction on
           conjecture and speculation and a verdict which is
           premised on suspicion will fail even under the limited
           scrutiny of appellate review.

Commonwealth v. Kearney, 92 A.3d 51, 64 (Pa. Super. 2014) (citation

omitted), appeal denied, 101 A.3d 102 (Pa. 2014).

     The essence of Appellant’s sufficiency argument is that the evidence

established that he “was merely a passenger” and “never in possession or

control of the van.” Appellant’s Brief at 7, 9-10. Appellant maintains that

“mere presence in a stolen vehicle as a passenger is insufficient to sustain

convictions for either theft or receiving stolen property.” Id. at 13. Upon

review, we find Appellant’s argument to be unavailing.

     The theft statute provides as follows.

           § 3921. Theft by unlawful taking or disposition

           (a)    Movable property.--A person is guilty of theft
                  if he unlawfully takes, or exercises unlawful
                  control over, movable property of another with
                  intent to deprive him thereof.

18 Pa.C.S.A. § 3921(a).



                                    -6-
J-A30015-15




      The receiving stolen property statute provides as follows.

              § 3925. Receiving stolen property

              (a) Offense defined.--A person is guilty of theft if
              he intentionally receives, retains, or disposes of
              movable property of another knowing that it has
              been stolen, or believing that it has probably been
              stolen, unless the property is received, retained, or
              disposed with intent to restore it to the owner.

              (b) Definition.--As used in this section the word
              “receiving” means acquiring possession, control or
              title, or lending on the security of the property.

Id. § 3925.

      The trial court, sitting as the fact-finder in this case, explained its

reasoning with regard to its theft verdict as follows.

                    There is sufficient circumstantial evidence to
              prove [Appellant] unlawfully took the complaining
              witness’s vehicle.    Ms. Stenslend-Mendte testified
              that neither she, nor any other member of her
              family, knew [Appellant] or gave him permission to
              enter the vehicle. [Appellant’s] fingerprints were
              found inside the vehicle in two places. The vehicle
              was found less than eighteen hours after Ms.
              Stenslend-Mendte had last seen it. [Appellant] lived
              a short distance from the location where the stolen
              vehicle was found. The cell phone’s GPS led Ms.
              Stenslend-Mendte and her husband to the area
              where the vehicle was abandoned, but the cell phone
              was never recovered, thus the cell phone must have
              been in the immediate area of the vehicle. It is clear
              from this combination of evidence that [Appellant]
              took the vehicle from Ms. Stenslend-Mendte’s
              garage. The logical conclusion is [Appellant] was
              involved in the theft of the vehicle.

Trial Court Opinion, 1/28/15, at 5-6.


                                      -7-
J-A30015-15


      Relative to the receiving stolen property verdict, the trial court further

explained as follows.

                   There is sufficient evidence to sustain a
            conviction of receiving stolen property. The evidence
            clearly indicates the property was stolen.        Ms.
            Stenslend-Mendte testified credibly that she woke up
            to discover a ransacked garage with a vehicle and
            several other items missing, without her giving
            permission to anyone to use or remove said items.

                   The evidence further indicated [Appellant]
            possessed the property. If the contraband is not
            found on the appellant’s person, the Commonwealth
            must prove that the appellant had constructive
            possession … which has been defined as the “ability
            and intent to exercise control over the substance.”
            Commonwealth v. Hutchinson, 947 A.2d 800, 806
            (Pa. Super. 2008).        The Commonwealth may
            establish constructive possession through the totality
            of the circumstances. Commonwealth v. Muniz, 5
            A.3d 345, 349 (Pa. Super. 2010).          Though the
            vehicle was not found directly with [Appellant,] the
            totality of the circumstances indicates [Appellant]
            had recently entered the vehicle, drove the vehicle
            with stolen keys, and never returned the keys.
            [Appellant’s] intention was clearly to exercise control
            over the vehicle.

                  The evidence sufficiently proves [Appellant]
            not only had reason to believe the vehicle was stolen
            but specific knowledge it was stolen. The evidence
            indicates, beyond a reasonable doubt, [Appellant]
            entered the garage of Ms. Stenslend-Mendte, and
            used her keys to drive the car away to a block near
            his home. As Ms. Stenslend-Mendte testified she
            didn’t know [Appellant], it is clear [Appellant] would
            have no reason to believe he had permission to use
            the minivan he took from someone’s attached
            garage.

Trial Court Opinion, 1/28/15, at 7-8.




                                     -8-
J-A30015-15


      We have reviewed the notes of testimony from the trial, mindful that

we may not weigh the evidence and substitute our judgment for the fact-

finder, and the facts and circumstances established by the Commonwealth

need not preclude every possibility of innocence. See Commonwealth v.

Marrero, 914 A.2d 870, 872 (Pa. Super. 2006) (holding where the

appellant’s fingerprints were located on the interior hood of a stolen car and

engine was removed, the location of the prints was not susceptible to a

reasonable    inference   of   innocent   contact,   and   affirming   appellant’s

conviction of receiving stolen property). To reiterate, any doubts regarding

a defendant’s guilt may be resolved by the fact-finder unless the evidence is

so weak and inconclusive that as a matter of law no probability of fact may

be drawn from the combined circumstances. Id.

      Instantly, the evidence adduced at trial, as recited by the trial court,

supports the trial court’s determination that Appellant was guilty of theft and

receiving stolen property. Appellant cites Commonwealth v. Henry, 875

A.2d 302, 303-304 (Pa. Super. 2005) for the proposition that the evidence is

insufficient to sustain a conviction for theft and receiving stolen property

where “the only evidence implicating the defendant was a fingerprint found

on a window placard inside the car.” Appellant’s Brief at 11. However, in

the instant case, the record supports the trial court’s observation that

Appellant’s fingerprints “were lifted from inside the passenger door handle

and the navigation screen of the vehicle’s GPS.” Trial Court Opinion,


                                      -9-
J-A30015-15


1/28/15, at 4 (emphasis added), citing N.T., 12/11/13, at 39 (parties

stipulating that “one of the prints that came back to [Appellant] was

recovered on the navigation screen located inside the Honda and the second

print   was   located   on   the   interior   passenger-side   door”);   see   also

Commonwealth Exhibit C-7 (copies of Appellant’s fingerprints recovered from

the minivan).      Contrary to Henry, where a fingerprint was found on a

window placard, the record in the instant matter supports the trial court’s

conclusion that “fingerprints were found inside the vehicle in two places.”

Trial Court Opinion, 1/28/15, at 5.       The parties stipulated that Appellant’s

fingerprints were found in two locations, the passenger side door as well as

the minivan’s GPS. N.T., 12/11/13, at 37-40. The victim, Ms. Stenslend-

Mendte, testified that the minivan’s GPS had a “built-in GPS screen” that

“came with the car” and was “built into the console.” Id. at 31. As such,

the evidence was sufficient to find Appellant guilty of theft and receiving

stolen property.

        Given the foregoing, and with careful consideration of both the facts of

record and prevailing case law, we conclude that Appellant’s issue

challenging the sufficiency of the evidence underlying his convictions is

without merit.     We therefore affirm the January 23, 2014 judgment of

sentence.

        Judgment of sentence affirmed.

        Judge Jenkins joins the memorandum.


                                       - 10 -
J-A30015-15


     Justice Fitzgerald concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2015




                                    - 11 -